PER CURIAM.
• In this action plaintiff recovered a verdict of $55.15 for wheat alleged to have been wrongfully converted by defendant to his use. This appeal comes here on a denial of a motion for a new trial.
Plaintiff’s wife was the equitable owner of a farm which she held under a cropping contract from defendant. By its terms, two-thirds of the wheat grown thereon was to be delivered to the owner of the land at the end of each season. There was a provision in the contract that the owner of the land might, at her option, apply a larger portion of the wheat raised on the farm than the specified two-thirds provided for therein. It is claimed that the plaintiff had an arrangement with the owner of the contract, that he might carry on the farm during the year 1897, and, after he had paid what was due defendant upon the cropping contract, he was to have the surplus of the wheat raised on the farm. After the season of 1897, when the grain was threshed, it appeared that six hundred ninety-five bushels of wheat were harvested. Testimony was offered on the part of the plaintiff tending to show that a larger portion than the two-thirds due defendant was delivered to him, with the understanding between plaintiff and defendant that the latter should account to the former for the balance over the two-thirds due on the contract; and this involved, upon the assignments of error herein, purely a question of fact, *123upon the record, which was settled and determined by the verdict of the jury under proper instructions by the trial court, and we are unable to discover any legal grounds for overruling its order denying the motion for a new trial.
Order affirmed.